 

FS Investment Corporation 8-K [fsic-8k_121515.htm]

 

Exhibit 10.1

 

 

EXECUTION COPY

 

 

TENTH AMENDMENT TO CREDIT AGREEMENT

THIS TENTH AMENDMENT TO CREDIT AGREEMENT, dated as of December 15, 2015
(together with all exhibits and schedules hereto, this “Tenth Amendment”), is
entered into by and between BROAD STREET FUNDING LLC, a Delaware limited
liability company (the “Borrower”), and DEUTSCHE BANK AG, NEW YORK BRANCH
(“DBNY”) as Administrative Agent (in such capacity, the “Administrative Agent”)
and as a lender (DBNY and each other Lender party to the Credit Agreement from
time to time, the “Lenders” and each a “Lender”). Capitalized terms used herein
and not otherwise defined herein have the meanings assigned to such terms in the
Credit Agreement described below.

RECITALS:

A.

The Borrower and DBNY are parties to a Credit Agreement dated as of March 10,
2010 by and among the Borrower and DBNY, as Administrative Agent and as a
Lender, as (i) amended pursuant to that First Amendment to Credit Agreement and
to Security Agreement dated as of July 13, 2010, (ii) further amended pursuant
to that Second Amendment to Credit Agreement dated as of November 10, 2010,
(iii) further amended and restated pursuant to that Third Amendment to Credit
Agreement dated as of January 28, 2011, (iv) further amended pursuant to that
Fourth Amendment to Credit Agreement dated as of March 23, 2012, (v) further
amended pursuant to that Fifth Amendment to Credit Agreement dated as of March
22, 2013, (vi) further amended pursuant to that Sixth Amendment to Credit
Agreement dated as of December 20, 2013, (vii) further amended pursuant to that
Seventh Amendment to Credit Agreement dated as of December 18, 2014, (viii) and
further amended pursuant to that Eighth Amendment to Credit Agreement dated as
of April 8, 2015, and (ix) and further amended pursuant to that Ninth Amendment
to Credit Agreement dated as of May 14, 2015 (the credit agreement, as amended
and amended and restated prior to the date hereof, the “Credit Agreement” and,
the Credit Agreement, as amended by this Tenth Amendment, the “Amended Credit
Agreement”).

B.

The parties hereto desire, among other things, to amend the Credit Agreement so
as to amend the Scheduled Commitment Termination Date.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1.

Amendment of Credit Agreement. Effective as of the Tenth Amendment Closing Date
(as defined below), the Credit Agreement is hereby amended as follows:

(a)

The following definition in Annex I to the Credit Agreement is hereby replaced
in its entirety with the following:

““Scheduled Commitment Termination Date” means January 19, 2016.”

 

 

 

Section 2.

Conditions Precedent. It shall be a condition precedent to the effectiveness of
this Tenth Amendment that each of the following conditions are satisfied (the
first date when all such conditions have been satisfied, or waived by the
Administrative Agent, the “Tenth Amendment Closing Date”):

(a)

Agreements. The Administrative Agent shall have received executed counterparts
of this Tenth Amendment duly executed and delivered by an Authorized
Representative of the Borrower.

(b)

Evidence of Authority. The Administrative Agent shall have received:

(1)

a certificate of an Authorized Representative of the Borrower and a Responsible
Officer (which could be the same person as the Authorized Representative), dated
the Tenth Amendment Closing Date, as to:

(i)

the authority of the Borrower to execute and deliver this Tenth Amendment and to
perform its obligations under the Amended Credit Agreement, the Notes, and each
other Credit Document executed by it, in each case as amended by this Tenth
Amendment and each other instrument, agreement or other document to be executed
in connection with the transactions contemplated in connection herewith and
therewith;

(ii)

the authority and signatures of those Persons authorized on behalf of the
Borrower to execute and deliver this Tenth Amendment and the other Credit
Documents to be executed and delivered in connection with this Tenth Amendment
and to act with respect to this Tenth Amendment and each other Credit Document
executed or to be executed by the Borrower, upon which certificate each Lender,
including each assignee (whether or not it shall have then become a party
hereto), may conclusively rely until it shall have received a further
certificate of the Borrower canceling or amending such prior certificates;

(iii)

the absence of any changes in the Organic Documents of the Borrower since the
copies delivered in connection with the closing of the Fourth Amendment to
Credit Agreement (other than replacement of independent managers or other
managers under, and in accordance with, the LLC Agreement); and

(iv)

such other instruments, agreements or other documents (certified if requested)
as the Administrative Agent may reasonably request.

2 

 

 

(c)

The Administrative Agent shall have received a certificate of an Authorized
Representative of the Borrower and a Responsible Officer (which could be the
same person as the Authorized Representative), in each case on behalf of the
Borrower dated as of the Tenth Amendment Closing Date, in form and substance
reasonably satisfactory to the Administrative Agent (which shall be deemed to
have been given under the Credit Agreement), to the effect that, as of such
date:

(1)

all conditions set forth in this Section 2 (CONDITIONS PRECEDENT) have been
fulfilled;

(2)

all representations and warranties of the Borrower set forth in Article 5 of the
Credit Agreement (REPRESENTATIONS AND WARRANTIES) are true and correct in all
material respects as if made on the Tenth Amendment Closing Date (unless
expressly made as of a certain date, in which case it shall be true and correct
in all material respects as of such date);

(3)

all representations and warranties set forth in each of the Collateral Documents
are true and correct in all material respects as if made on the Tenth Amendment
Closing Date (unless expressly made as of a certain date, in which case it shall
be true and correct in all material respects as of such date); and

(4)

no Default or Event of Default shall be continuing.

(d)

[Reserved].

(e)

[Reserved].

(f)

[Reserved].

(g)

Closing Fees, Expenses, etc. The Administrative Agent shall have received for
its own account, or for the account of the Lenders, as the case may be, all
fees, costs and expenses then due and payable to it under the Credit Agreement
(including, without limitation, the reasonable fees and disbursements of one
counsel for the Administrative Agent incurred in connection with this Tenth
Amendment).

(h)

After giving effect to any requested Borrowing on the Tenth Amendment Closing
Date (1) the aggregate principal amount of all Loans outstanding will not exceed
the Maximum Commitment and (2) the Overcollateralization Test is satisfied.

(i)

Satisfactory Legal Form. All limited liability company and other actions or
proceedings taken or required to be taken in connection with the transactions
contemplated hereby and all agreements, instruments, documents and opinions of
counsel executed, submitted, or delivered pursuant to or in connection with this
Tenth Amendment by or on behalf of the Borrower shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel; all
certificates and opinions delivered pursuant to this Tenth Amendment shall be
addressed to the Administrative Agent and the Lenders, or the Administrative
Agent and the Lenders shall be expressly entitled to rely thereon; the
Administrative Agent and its counsel shall have received all information, and
such number of counterpart originals or such certified or other copies of such
information, as the Administrative Agent or its counsel may reasonably request;
and all legal matters incident to the transactions contemplated by this Tenth
Amendment shall be reasonably satisfactory to counsel to the Administrative
Agent.

3 

 

 

Section 3.

Notices. From and after the Tenth Amendment Effective Date, all notices and
other communications provided for under the Credit Documents to the
Administrative Agent and Lender shall be sent to the following address:

Deutsche Bank Securities Inc.

Attn: Kelly Carver or Sarah Farrokh

5022 Gate Parkway, Suite 400

Jacksonville, FL 32256

Facsimile: (904) 527-6480

 

Section 4.

Miscellaneous.

(a)

GOVERNING LAW. THIS TENTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES.

(b)

Amendments, Etc. None of the terms of this Tenth Amendment may be changed,
waived, discharged or terminated unless such change, waiver, discharge or
termination is in writing signed by the Borrower and the Administrative Agent
(or other applicable party thereto as the case may be), and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

(c)

Severability. If any one or more of the covenants, agreements, provisions or
terms of this Tenth Amendment shall be for any reason whatsoever held invalid,
then such covenants, agreements, provisions or terms shall be deemed severable
from the remaining covenants, agreements, provisions or terms of this Tenth
Amendment and shall in no way affect the validity or enforceability of the other
provisions of this Tenth Amendment.

(d)

Counterparts. This Tenth Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

(e)

Successors and Assigns. All covenants and agreements contained herein shall be
binding upon, and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

(f)

Captions. The captions and section headings appearing herein are included solely
for convenience of reference and are not intended to affect the interpretation
of any provision of this Tenth Amendment.

(g)

Entire Agreement. This Tenth Amendment constitutes a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall (together with the Amended Credit Agreement and
the Security Agreement) constitute the entire agreement among the parties hereto
with respect to the subject matter hereof, superseding all previous oral
statements and other writings with respect thereto.

[Signature pages follow]

 

4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to be
duly executed and delivered as of the day and year first above written.

 



  BORROWER           BROAD STREET FUNDING LLC,
as Borrower           By: /s/ Gerald F. Stahlecker       Name:   Gerald F.
Stahlecker     Title:     Executive Vice President    

 

 

 

 







  ADMINISTRATIVE AGENT:       DEUTSCHE BANK AG , NEW YORK BRANCH
as Administrative Agent           By: /s/ Ian R. Jackson       Name:    Ian R.
Jackson     Title:      Director       By: /s/ Satish Ramakrishna       Name:   
Satish Ramakrishna       Title:      Managing Director    

 



 

 

 

  

  DEUTSCHE BANK AG, NEW YORK BRANCH,
as Lender           By: /s/ Ian R. Jackson       Name:    Ian R. Jackson    
Title:      Director       By: /s/ David Dirvin       Name:    David Dirvin    
Title:      Managing Director    



  



 

